Title: To George Washington from John Anderson, 26 August 1793
From: Anderson, John
To: Washington, George



Sir
Glasgow College [Scotland] 1793. August 26th

Though I have many friends in America, I have not desired any of them to present this letter, because I lived long in great intimacy with Doctor Franklin, because I spent the summer 1791 in Paris with your honest, but unfortunate M. La Fayette, because I am convinced that the Field Pieces of my invention would be very serviceable at present to the troops of the United States, because my Ship Guns would be of use to the small armed Vessels with which America abounds, and because You give the greatest attention to whatever can forward the prosperity of the States over which You preside.
I am personally known to The Revd Doctor Wotherspoon, to Doctor Nisbet, and to a great variety of persons from this Country, now settled in America; to whom you can send your Secretary to make enquiries concerning me; and in order to facilitate his business, I have sent You a copy of my Institutes of Physics, and along with it, a copy of a letter to me from Doctor Franklin, a short time before his death. That Letter is all written with his own hand except the direction on the back, which is the hand writing, I have been told, of his Grandson; with whom Your Secretary may likewise converse.
These Facts will, I hope, give You all the information which you would wish to have concerning me; while at the same time, they will be an apology for so long a letter from a person who is to You, I suppose, altogether unknown.
To make Common Field Pieces lighter, though sufficiently strong, would be of no use; because the increase of the recoil, by the diminution of the weight, would render them unmanageable. My first object therefore was to make a Recoil Check, and I have succeeded beyond my hopes. When I had conquered that difficulty, my next object was to make Light Guns that were sufficiently strong, and to give them the advantages of both Iron, and Brass Guns, without their disadvantages; which difficulty I have likewise surmounted; so that now the lighter the Gun, provided

it is equally serviceable, so much the better; and five things may be seen which are novelties in the Gunner’s Art. The firing of a Six Pounder without giving motion to the Carriage in a space only eight feet long. The firing it up a steep hill without running down. The firing it among rocks, or loose stones, or stumps of trees. The firing it in a Morass, or Swamp, upon bundles of straw with the Gun immersed to the Trunnions, and the men to the middle. And the carrying it without wheels upon the flank of cavalry when at the canter; and then firing it without taking it off the Litter.
Of these inventions I made an offer to my own country; and in order to point out their advantages to the Duke of Richmond and the Board of Ordnance, I printed the English Essays on Field Artillery N. 1. which are now sent to you. But such are the habits of Professional men, and the powers of Aristocratic wisdom, that His Grace not only saw no merit in the invention, but used me ill: and desired me to carry it to foreign countries, where, he said, it would either be found to be good for nothing; or, if found to be of any value, would be returned to him with improvements. When I saw that this was the humour of the Master General, I stopped at Page 48 in the English Essays that are sent you. The remainder upon that subject will not be published till there is peace in Europe, or till after my death.
In summer 1791, I went to Paris, where I had been several times when a young man. I was kindly received by men of Letters, by M. La Fayette, and by other French Officers. It is a curious fact, that in the end of the 18th Century, my invention was dispised at Woolwich, but at Paris it was received with ardour, gratitude, and confidence of success. By whom? By the Military Committee, and by old Artillery Officers who had seen many bloody fields, and who were selected by the Commander in chief, as the most learned, and the most acute in their Profession. The Essays in French on Field Artillery which are sent to You likewise, and marked N. 2, were printed at Paris for the use of the Military Committee and Artillery Officers. There are two Papers at the end of them which were not in the English Essays presented to the Duke of Richmond.
The ill usage which I received from His Grace, is very generally known; and, contrary to my desire, has been taken notice of even in our Ministerial News Paper, of which a specimen is inclosed.

The success with which the French made use of the Guns of my invention, and with which they wrought their Common Artillery, in consequence of the advices I gave them, is known over Europe; and would still be of great use to them, if Dumourier has not been a traitor in that as well as in other things.
I have sent you along with this letter a Memorial to be shewn to the Senate, and to the Representatives of the United States: and if they shall think well of my military inventions, in consequence of reading N. 1, N. 2, N. 3, N. 4, N. 5, and N. 6, it will be easy for them to be possessed of these inventions, and of some others both civil and military, in either of the two ways that follow; By giving me as a feather in my Cap, the title of Engineer, Artillerist, and Director of the Gun Foundery to the United States of America, with a sum of money, or a suitable salary; which they cannot have to pay long as I am an old man; and they may send ten or twelve lads to Glasgow, with certificates of their having been born in America, and I, in the course of two years will teach them four things. The Founding of Bronze Guns, The making Carriages of my invention, The working of my Field Pieces in Swamps and on Litters, And the working of Common Guns in the way that was so useful to the French this time twelvemonth; besides other things which will make these American young men useful as Artificers to the United States which must indent them, and pay them handsomely. Or if this method shall not be relished, if I can get leave of absence for a year from the College to which I belong, I could go to America and teach the same things on the spot; and it would be no small inducement to me to undertake such a voyage at my time of life, that I would have the honour of waiting upon Mr Washington, and of seeing with my own eyes a great and prosperous Republic. The first of these methods would be the easiest on account of the many Founderies, and excellent Mechanics that are in this place; not to mention the cheapness of their labour compared to what it is in Your Country.
A speedy answer to this Proposal will lay an obligation upon me. If I were a man of any wealth, I would ask neither premium, nor salary, from the States of America; but I have laid out so much money upon Apparatus, and in making experiments, that I cannot afford to do it.
It will be sometime I suppose before You can receive an answer

to my Proposal from Your Legislature; and there is some chance that the ship which carries this will be captured; but if not, it will be obliging in Your Secretary to let me know, by the first opportunity, that You have received it in safety.
In order to pack the Box which contains these Books and Papers, I have presumed to send to Your Lady, some Scraps, as Samples, of the manufactures of this place which are now actually brought to a complete Stand by the ruinous war which is carrying on by the combined despotism of Europe. I have, for the same reason, sent the second edition of Jasper Wilson’s Letter to Mr Pitt, which has been much read, and has raised much indignation. It is probable however that our Ministry will go on with the war so long as they can raise the necessary funds which they will do by annually increasing the Premiums of Loan to Monied Men, till the last shall think that the Premium offered is not equal to the risk of a Convulsion; and then the war will stop. When that period will come, it is impossible to say, such is the madness of Britain and of France; while in the mean time Your country will be increasing in power and wealth, by the emigration of multitudes of our best and most useful people. I am with the greatest respect, and esteem, Sir Your obedient and faithful Servant.

John Anderson. Prof. Nat. Philosophy.

